UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-2355



JAMES SCOTT,

                                              Plaintiff - Appellant,

          versus


BETTY W. STORY, Ph.D., Veterans Administration
Medical Center; STEVE SANZO, Chief of Secu-
rity, Veteran Administration Medical Center;
SANDRA K. BRYAON, Chief Cost Recovery, Vet-
erans Administration Medical Center; BEVERLY
W. EDMONDS, M.S.W.; ELAINE CORRORS, Nurse,
nursing station (2 West), Veterans Administra-
tion Medical Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CA-99-152-4)


Submitted:     December 14, 2000         Decided:    December 19, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Scott, Appellant Pro Se. Kent Pendleton Porter, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Scott Sr. appeals the district court’s order granting

summary judgment on his claims under the Federal Tort Claims Act,

28 U.S.C.A. § 1346 (West 1993 & Supp. 2000) and the Privacy Act, 5

U.S.C.A. § 552a (West 1996 & Supp. 2000), and dismissing his state

law claims.   We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.    See Scott v. Veterans Admin.

Medical Ctr., No. CA-99-152-4 (E.D. Va. Aug. 2, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2